                             UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF OREGON
                                    PORTLAND DIVISION

In re:      Three J's Distributing Inc                          &DVH1R18-32288-pcm-7
                                                                
                                                                
Debtor(s)                                                       


                         127,&(2)TRUSTEE¶S FINAL REPORT AND
                           APPLICATIONS FOR COMPENSATION
                             AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that RODOLFO
CAMACHO, trustee of the above styled estate, has filed a Final Report and the trustee and the trustee¶s
professionals have filed final fee applications, which are summarized in the attached Summary of
Trustee¶s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for inspection at
the Office of the Clerk, at the following address:

                              Clerk, U S Bankruptcy Court
                              1050 SW 6th Ave.
                              Suite 700
                              Portland, OR 97204

        Any person wishing to object to any fee application that has not already been approved or to the
Final Report, must file a written objection within 23 days from the date of this notice, together with a
request for a hearing and serve a copy of both upon the trustee, any party whose application is being
challenged and the United States Trustee. If no objections are filed, the Court will act on the fee
applications and the trustee may pay dividends pursuant to FRBP 3009 without further order of the Court.

Date:           05/12/2021                    By:   /s/ RODOLFO CAMACHO
                                                                    Trustee
RODOLFO CAMACHO
2755 Commercial St SE
#101-340
Salem, OR 97302
(503) 244-4810
trustee@camacholaw.com




UST Form 101-7-NFR (10/1/2010)


                        Case 18-32288-pcm7          Doc 173      Filed 05/12/21
                                                 UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF OREGON
                                                        PORTLAND DIVISION
In re:        Three J's Distributing Inc                                                               &DVH1R18-32288-pcm-7
                                                                                                       
                                                                                                       
Debtor(s)                                                                                              


                                             SUMMARY OF TRUSTEE¶S FINAL REPORT
                                             AND APPLICATION FOR COMPENSATION

                     The Final Report shows receipts of                                                     $           1,396,880.52

                     and approved disbursements of                                                          $            578,280.38

                     OHDYLQJDEDODQFHRQKDQGRIï                                                         $            818,600.14


                                                                         Balance on hand:                                          $    818,600.14

                       Claims of secured creditors will be paid as follows:
Claim                                                                    Claim               Allowed Amount Interim Payments           Proposed
No.              Claimant                                               Asserted                 of Claim         to Date              Payment
7-1              Arlington Independent School                                  8,449.70                  8,449.70               0.00      8,449.70
                 District
44-1             Christopher Church & Sheryl                               857,272.44                210,000.00          210,000.00           0.00
                 Church c/o Thomas W. Stilley
54-1             Farmer Bros. Co                                             75,000.00                 75,000.00          75,000.00           0.00
59-1             Tarrant County Elizabeth Weller                               7,333.85                         0.00            0.00          0.00
                 Linebarger Goggan Blair &
                 Sampson, LLP
61-2             Tarrant County - Elizabeth                                    7,267.68                  7,267.68               0.00      7,267.68
                 Weller
64-1             HAPO Community Credit Union                               119,100.69                136,496.65          136,496.65           0.00
67-1             Tarrant County - Elizabeth                                    6,202.33                  6,202.33               0.00      6,202.33
                 Weller

                                                                 Total to be paid to secured creditors:                            $     21,919.71
                                                                 Remaining balance:                                                $    796,680.43




           ï The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
UHFHLYHDGGLWLRQDOFRPSHQVDWLRQQRWWRH[FHHGWKHPD[LPXPFRPSHQVDWLRQVHWIRUWKXQGHU86& D RQ
account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)

                                          Case 18-32288-pcm7                       Doc 173            Filed 05/12/21
                Applications for chapter 7 fees and administrative expenses have been filed as follows:
                                                                                      Interim Payments        Proposed
Reason/Applicant                                                  Total Requested           to Date           Payment
Trustee, Fees - RODOLFO CAMACHO                                          65,060.04                 0.00         65,060.04
Trustee, Expenses - RODOLFO CAMACHO                                         100.30                 0.00            100.30
Attorney for Trustee, Fees - Lane Powell PC                              50,545.50           47,550.50           2,995.00
Attorney for Trustee, Expenses - Lane Powell PC                           1,170.21            1,170.21               0.00
Accountant for Trustee, Fees - Bennington & Moshofsky, P.C.              23,993.00                 0.00         23,993.00
Accountant for Trustee, Expenses - Bennington & Moshofsky,                  238.15                 0.00            238.15
P.C.
Auctioneer, Fees - Iron Planet                                            1,522.50            1,522.50               0.00
Auctioneer, Expenses - Iron Planet                                        1,690.00            1,690.00               0.00
Other, Fees - Kenneth S. Eiler, PC                                       21,130.00           21,130.00               0.00
Other, Expenses - Kenneth S. Eiler, PC                                      270.22              270.22               0.00
Other, Fees - Lane Powell PC                                             22,597.50           22,597.50               0.00
Other, Fees - MORE Realty Inc                                            32,400.00           32,400.00               0.00
Other, Expenses - Lane Powell PC                                              52.50              52.50               0.00
Other, Expenses - United States Bakery c/o Tonkon Torp LLP                7,044.00                 0.00          7,044.00

                           Total to be paid for chapter 7 administration expenses:                       $      99,430.49
                           Remaining balance:                                                            $     697,249.94


                Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                                                      Interim Payments        Proposed
Reason/Applicant                                                  Total Requested           to Date           Payment
                                                         NONE

                        Total to be paid for prior chapter administration expenses:                      $           0.00
                        Remaining balance:                                                               $     697,249.94


                In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $21,266.12 must be paid in advance of any dividend to
        general (unsecured) creditors.

                Allowed priority claims are:
Claim                                                             Allowed Amount Interim Payments             Proposed
No.         Claimant                                                  of Claim         to Date                Payment
            Internal Revenue Service                                      1,233.80                 0.00          1,233.80




UST Form 101-7-NFR (10/1/2010)

                               Case 18-32288-pcm7          Doc 173      Filed 05/12/21
                Allowed priority claims are:
Claim                                                             Allowed Amount Interim Payments             Proposed
No.         Claimant                                                  of Claim         to Date                Payment
            Internal Revenue Service                                        1,989.25                0.00           111.45
            OREGON DEPARTMENT OF REVENUE                                     145.00                 0.00           145.00
            OREGON DEPARTMENT OF REVENUE                                     234.01                 0.00             13.11
45-1        Kelly Edwards                                                   1,552.78                0.00          1,552.78
46-1        Ryan Stell                                                       237.50                 0.00           237.50
47-1        Paul Conn                                                       1,020.00                0.00          1,020.00
48-1        Tammy Lay                                                        336.00                 0.00           336.00
49-1        Jeff Hartung                                                     560.00                 0.00           560.00
50-1        Kevin Barden                                                    5,877.13                0.00          5,877.13
58-1        Jon Jones                                                       8,080.65                0.00          8,080.65

                                                Total to be paid for priority claims:                     $     19,167.42
                                                Remaining balance:                                        $    678,082.52


                 The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

                 Timely claims of general (unsecured) creditors totaling $12,103,647.89 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 5.602 percent,
        plus interest (if applicable).

                Timely allowed general (unsecured) claims are as follows:
Claim                                                             Allowed Amount Interim Payments             Proposed
No.         Claimant                                                  of Claim         to Date                Payment
1-1         Coyote Logistics LLC                                                0.00                0.00              0.00
2-1         Southern California Edison Company                              1,619.74                0.00            90.75
3-1         Coyote Logistics LLC                                          65,011.00                 0.00          3,642.42
4-1         Express Employment Professionals                              14,307.64                 0.00           801.62
5-1         Three J's Distributing, Inc. by                                     0.00                0.00              0.00
6-1         Hendrickson Truck Lines, Inc.                                 59,991.90                 0.00          3,361.21
8-1         Bennett/Porter & Associates, Inc.                               2,237.00                0.00           125.33
9-1         Cellco Partnership dba Verizon Wireless                         3,603.86                0.00           201.92




UST Form 101-7-NFR (10/1/2010)

                              Case 18-32288-pcm7            Doc 173      Filed 05/12/21
             Timely allowed general (unsecured) claims are as follows:
Claim                                                        Allowed Amount Interim Payments   Proposed
No.       Claimant                                               of Claim         to Date      Payment
10-1      Portland General Electric (PGE)                                6,121.30       0.00        342.96
11-1      Granite Creditors Service, Inc.                                 440.93        0.00         24.70
12-1      Sage LLC                                                        552.15        0.00         30.94
13-1      Portland Specialty Baking LLC                            258,408.48           0.00     14,478.04
14-1      Carriernet Group Financial                                99,615.00           0.00      5,581.20
15-1      Healthbreads, Inc. DBA Oasis Breads                      133,379.90           0.00      7,472.97
16-1      Clark Pest Control                                              233.00        0.00         13.05
17-1      6565 S.E. Alberta St.                                          1,023.00       0.00          0.00
18-1      NW Natural                                                     2,558.24       0.00        143.33
19-1      Three Js Distributing, Inc.                                        0.00       0.00          0.00
20-1      Gold Coast Baking Company, Inc.                           29,509.92           0.00      1,653.37
21-2      Maxims Nutricare Inc., dba Papa Pita Bakery6208          174,835.50           0.00      9,795.63
          West Dannon WayWest Jordan, UT 84081
22-1      The Bread Garden Ltd                                      22,928.18           0.00      1,284.61
23-1      JMR Group dba: McCoy Freightliner                               274.99        0.00         15.41
24-1      Patriot Environmental                                          9,231.12       0.00        517.20
25-1      Horizon Snack Foods, Inc                                 504,094.19           0.00     28,243.25
26-1      Columbia Oregon 98th Industrial, LLC                     199,593.85           0.00     11,182.79
27-1      United States Bakery                                     437,584.10           0.00     24,516.84
28-1      J&J Towing                                                      520.00        0.00         29.13
29-1      Fisher Phillips                                           26,582.95           0.00      1,489.38
30-2      La Bonita Mexican Bakery                                  21,409.96           0.00      1,199.55
31-1      Alpine Valley Bread Company                                    6,205.39       0.00        347.67
32-1      Dave's Killer Bread, Inc.                              2,690,353.38           0.00    150,734.38
33-1      The Kroger Co. dba Inter-American Products               564,089.90           0.00     31,604.67
34-1      MYOB, LLC c/o Saalfeld Griggs PC                          22,411.17           0.00      1,255.65
35-1      The Laura Scudders Company LLC                            15,168.00           0.00        849.83
36-2      Liberty Mutual Insurance Justin Gauthier                  81,614.51           0.00      4,572.68
37-1      Express Employment Professionals                                611.01        0.00         34.23
38-1      Ernest Packaging Solutions                                12,852.76           0.00        720.11




UST Form 101-7-NFR (10/1/2010)

                            Case 18-32288-pcm7         Doc 173      Filed 05/12/21
                Timely allowed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments            Proposed
No.         Claimant                                                   of Claim         to Date               Payment
39          Eurobake Corporation c/o Paul Galm                              58,523.44                0.00        3,278.94
40-1        Verizon by American InfoSource as agent                          1,434.35                0.00           80.36
41-1        Mi-Rancho Tortillas, Inc                                        57,737.16                0.00        3,234.88
42-1        HIGHS TRAILER REPAIR                                              351.01                 0.00           19.67
43-1        Russian Chocolate, Inc.                                         19,363.20                0.00        1,084.88
44-1        Christopher Church & Sheryl Church c/o Thomas                  647,272.44                0.00       36,265.20
            W. Stilley
51-2        Mary Anns Baking Co., Inc.                                      22,492.80                0.00        1,260.22
52-1        1138, Inc dba Validity Screening Solutions                        460.00                 0.00           25.77
53-1        LUCERNE FOODS, INC.                                        1,441,719.00                  0.00       80,776.23
54-1        Farmer Bros. Co                                                      0.00                0.00            0.00
55-1        Dominguez Family Enterprises, Inc                          4,261,319.71                  0.00      238,752.06
57-1        Go Trade Logistics Corporation Finnerty Law                     98,000.00                0.00        5,490.72
            Offices, Inc
58-1        Jon Jones                                                       26,000.76                0.00        1,456.77

                               Total to be paid for timely general unsecured claims:                     $     678,082.52
                               Remaining balance:                                                        $           0.00


                 Tardily filed claims of general (unsecured) creditors totaling $78,024.84 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        JHQHUDO XQVHFXUHG FODLPVKDYHEHHQSDLGLQIXOO7KHWDUGLO\ILOHGFODLPGLYLGHQGLVDQWLFLSDWHG
        to be 0.0 percent, plus interest (if applicable).


                Tardily filed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments            Proposed
No.         Claimant                                                   of Claim         to Date               Payment
60-1        Mercury Plastics of Canada, formerly Western                    75,691.79                0.00            0.00
            Conco
62-1        ADP LLC                                                          1,232.17                0.00            0.00
63-1        MYOB, LLC dba Wholesale Baking c/o Saalfeld                       608.32                 0.00            0.00
            Griggs PC
65-1        Sparkletts                                                        492.56                 0.00            0.00

                               Total to be paid for tardy general unsecured claims:                      $           0.00
                               Remaining balance:                                                        $           0.00




UST Form 101-7-NFR (10/1/2010)

                              Case 18-32288-pcm7            Doc 173        Filed 05/12/21
                 Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
       RUGHUHGVXERUGLQDWHGE\WKH&RXUWWRWDOLQJ0.00 have been allowed and will be paid
       pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
       LQIXOO7KHGLYLGHQGIRUVXERUGLQDWHGXQVHFXUHGFODLPVLVDQWLFLSDWHGWREH0.0 percent,
       plus interest (if applicable).

              Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court are as follows:
Claim                                                          Allowed Amount Interim Payments              Proposed
No.       Claimant                                                  of Claim             to Date            Payment
                                                        NONE

                                           Total to be paid for subordinated claims:                   $             0.00
                                           Remaining balance:                                          $             0.00




                                                       Prepared By: /s/ RODOLFO CAMACHO
                                                                                    Trustee
       RODOLFO CAMACHO
       2755 Commercial St SE
       #101-340
       Salem, OR 97302
       (503) 244-4810
       trustee@camacholaw.com

       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
       H[HPSWLRQ&)5 D  DSSOLHV




UST Form 101-7-NFR (10/1/2010)

                              Case 18-32288-pcm7           Doc 173      Filed 05/12/21
